DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This a response to Applicant’s amendment filed on 08 November 2021, wherein: 
Claims 26, 31, 32, 34-36, 41, 42, 44-46, 48, and 49 are amended.
Claims 27-30, 33, 37-40, 43, 47, and 50 are previously presented.
Claims 26-50 are pending.

Specification
The disclosure is objected to because of the following informalities:
In para. 23, the term “further” includes an extra errant letter “t”.  
Para. 81 is missing the term “of” or “in” between “the actions” and “any flow diagram”.
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the environment sensor to sense lights” in claim 31.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code 112(b) not included in this action can be found in a prior Office action.


Claims 30, 31, 40, and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitations “the environment sensor to sense lights” in claim 31 and “the environment sensor to sense light” in claim 31 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the 

Regarding claims 30, 31, 40, and 41, it is unclear how “an audio sensor, a myoelectric sensor, an environment sensor, the environment sensor to sense lights, or a biometric sensor” is used to generate an awareness map. The disclosure is silent regarding how data from an audio sensor, a myoelectric sensor (which detects electrical signals from muscles of the wearer), an environment sensor that sense light(s), or a biometric sensor (which the specification identifies as detecting fingerprints, facial points or features, etc. in para. 27) is used to generate an awareness map.  Additionally, the disclosure is silent how light detection (i.e., the non-descript environment sensor that senses light(s)) is used to generate an awareness map as claimed.  

Regarding claims 30, 31, 40, and 41, it is unclear how “an audio sensor, a myoelectric sensor, an environment sensor, the environment sensor to sense lights, or a biometric sensor” is used to identify an object in the user environment. The disclosure is silent regarding how data from an audio sensor, a myoelectric sensor (which detects electrical signals from muscles of the wearer), an environment sensor that sense light(s), or a biometric sensor (which the specification identifies as detecting fingerprints, facial points or features, etc. in para. 27) is used to identify an object.  While one of ordinary skill in the art could reasonably make inferences regarding object detection with a visual sensor, one of ordinary skill in the art would not understand how a myoelectric sensor or a biometric sensor, which are disclosed to be all attached to the user and not in the environment at large (see, for example, at least Fig. 4 and 6), is used to detect an object in the user environment, let alone identify the object as claimed.  Additionally, the disclosure is silent how light detection (i.e., the non-descript environment sensor that senses light(s)) is used to identify an object as claimed.  Furthermore, while one of 

The text of those sections of Title 35, U.S. Code 112(a) not included in this action can be found in a prior Office action.

Claims 26-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claims 26, 35, 36, 45, 46, and 50, the disclosure fails to provide sufficient written description for “a processor” in claim 26, “computer readable instructions that, when executed, cause at least one processor to at least” in claim 36, and “by executing instructions with at least one processor” in claim 46 to “generate an awareness map based on the sensory data collected during a training mode; determine a range of peripheral vision corresponding to the user based on the awareness map and the sensory data” and subsequently “determine the range of peripheral vision corresponding to the user while the user is performing an activity” in claims 35, 45, and 50 to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  As this is a computer-implemented claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function.  Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed 

Regarding claims 26, 36, and 46, the disclosure fails to provide sufficient written description for “a processor” in claim 26, “computer readable instructions that, when executed, cause at least one processor to at least” in claim 36, and “by executing instructions with at least one processor” in claim 46 to “identify an object in the user environment based on the sensory data” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the 

Regarding claims 26, 27, 36, 37, 46, and 47, the disclosure fails to provide sufficient written description for “a processor” in claim 26, “computer readable instructions that, when executed, cause at least one processor to at least” in claim 36, and “by executing instructions with at least one processor” in claim 46 to “determine a priority of the object based on the awareness map and the range of peripheral vision corresponding to the user” and subsequently “wherein the priority of the object is further based on a characteristic of the object, the characteristic of the object including at least one of a type of the object, a velocity of the object, a size of the object, or a direction of movement of the object” in claims 27, 37, and 47 to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  As this is a computer-implemented claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function.  Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient 

Regarding claims 26, 28, 29, 32, 34, 36, 38, 39, 42, 44, 46, 48, and 49, the disclosure fails to provide sufficient written description for “a processor” in claim 26, “computer readable instructions that, when executed, cause at least one processor to at least” in claim 36, and “by executing instructions with at least one processor” in claim 46 to “generate a notification based on the priority of the object” and subsequently “determine a type of notification based on the characteristic of the object” in claims 28 and 38, “wherein the type of notification includes a non-speech auditory signal” in claims 29 and 39, “perform selective audio amplification to augment an auditory signal corresponding to the user environment based on the priority of the object” in claims 32, 42, and 48, and “generate the notification based on a determination by the processor that the object is outside the range of peripheral vision corresponding to the user” in claims 34, 44, and 49 to show one of ordinary skill in the art that Applicant had possession of the claimed invention. As this is a computer-implemented claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function.  Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts 

Regarding claims 30, 31, 40, and 41, the disclosure fails to provide sufficient written description for identifying an object in the user environment based on the sensory data received from the sensor array “wherein the sensor array further includes at least one of a myoelectric sensor, an environment sensor, the environment sensor to sense light(s), or a biometric sensor” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  As this is a computer-implemented claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function.  Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the 

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code 101 not included in this action can be found in a prior Office action.

Claims 26-50 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) 
The instant claims are directed to a method and products which fall under the four statutory categories (STEP 1: YES).
However, the claims recite collecting sensory data corresponding to (a) a user and (b) an environment of the user; generate an awareness map based on sensory data collected during a training mode; determining a range of peripheral vision corresponding to the user based on the awareness map and the sensory data; identifying an object in the user environment based on the sensory data; determining a priority of the object based on the awareness map and the range of peripheral vision corresponding to the user; and generating a notification based on the priority of the object.  The claims further recite wherein the priority of the object is further based on a characteristic of the object, the characteristic of the object including at least one of a type of the object, a velocity of the object, a size of the object, or a direction of movement of the object; determine a type of notification based on the characteristic of the object; wherein the type of notification includes a non-speech auditory signal; or performing selective audio amplification to augment an auditory signal corresponding to the user environment based on the priority of the object; or track the object based on the sensory data received to determine whether the object is stationary or mobile; or generating a notification based on a determination that the object is outside the range of peripheral vision corresponding to the user; or determining the range of peripheral vision corresponding to the user while the user is performing an activity and stores the range of peripheral vision associated with the activity.  This process amounts to the abstract idea groupings of a certain method of organizing human activity and mental processes because the process merely amounts to collecting information, analyzing it, and presenting certain results of the collection and analysis.  The collecting step equates to collecting information, while the generating, determining, identifying, prioritizing, and training steps equate to analyzing the collected information, and the notifying 1 which discusses this.  For example, McVea summarizes “[i]nformation from the eyes is particularly important in guiding locomotion, as this provides instant and continuous feedback about the position of relevant objects in the environment (McVea, pg. 294),” and then discusses how humans and quadrupeds use visual information when walking over obstacles.  Therefore, the claims, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components.  Thus, the claims recite a judicial exception.  (STEP 2A, PRONG 1: YES).
This judicial exception is not integrated into a practical application because the independent and dependent claims do not include additional elements that are sufficient to integrate the exception into a practical application under the considerations set forth in MPEP 2106.04(d).  Such considerations include:
Improvement in the functioning of a computer, or an improvement to other technology or technical field;
Application or use of a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
Implementation of a judicial exception with, or use of a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
Transformation or reduction of a particular article to a different state or thing;
Application or use of a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  The claimed device and the process it performs does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  The mere provision of an apparatus (claim 26), a non-transitory computer readable medium (claim 36), a sensor array (claims 26, 36, and 46), a processor (claim 26), at least one processor (claims 36 and 46), at least one of a visual sensor or an audio sensor (claims 30 and 40), or at least one of a myoelectric sensor, an environment sensor that senses light(s), or a biometric sensor (claims 31 and 41) is not sufficient to impart patentability to the method performed by the apparatus.  Although the claims recite these computer components for performing at least some of the recited functions, these elements are recited at a high level of generality for performing their computer functions (i.e., receiving, storing, processing, displaying data).  For example, the disclosure identifies that the disclosed embodiments are “not limited to any particular technology, topology, system, architecture, and/or standard”.  See para. 35.  Therefore, the computer components are merely an attempt to link the abstract idea to a particular technological environment, but do not result in an improvement to the technology or computer functions employed.  The claims do not recite any specific rules with specific characteristics that improve the functionality of the computer system.  In particular, the sensor array being recited and organized as identified above to perform its data gathering function adds insignificant extrasolution activity to the judicial exception (e.g., mere data gathering in conjunction with a law of nature or abstract idea). See 
The independent and dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under the considerations set forth in MPEP 2106.05.  Such considerations include:
Improvements to another technology or technical field;
Improvements to the functioning of the computer itself;
Applying the judicial exception, with, or by use of, a particular machine;
Transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
As identified in Step 2A, Prong 2, the claimed system and the process it performs does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  Although the claims recite the components, identified in Step 2A, Prong 2, for performing at least some of the recited functions, these elements are recited at a high level of generality in a conventional arrangement for performing their basic computer functions (i.e., collecting, processing, outputting data).  This is evidenced by the instant specification in at least para. 15 which recites that “computing device 100 serves as a host machine for hosting awareness enhancement mechanism (‘awareness mechanism’) 110 that includes a combination of any number and type of components for facilitating dynamic prioritization and notification of events at computing devices", para. 18 which recites “awareness enhancement mechanism 110 may include any number and type of components", para. 25 which recites “sensor array 220 may include an image capturing device, such as a camera.  Such a device may include various components, such as (but are not limited to) an optics assembly, an image sensor, an image/video encoder, etc., that may be implemented in any combination of hardware and/or software”, and para. 35-46 which disclose that elements are generic and conventionally arranged.  Furthermore, the components are merely an attempt to link the abstract idea to a particular technological environment, but do not result in an improvement to the technology or computer functions employed, which the courts have held does not amount to significantly more in Parker v. Flook (437 U.S. 584, 19 U.S.P.Q. 193 (1978)).  The claims do not recite any specific rules with specific characteristics that improve the functionality of the computer system, as was the case in McRO, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299, 120 U.S.P.Q.2d 1091 (Fed. Cir. 2016)).  This is evidenced by the instant specification in at least para. 31 which recites that the process of method 800 are illustrated in linear sequences for brevity and clarity in presentation; however, it is contemplated that any number of them can be performed in parallel, asynchronously, or in different orders” and para. 35 which identifies that the disclosed embodiments are “not limited to any particular technology, topology, system, architecture, and/or standard”.  Thus, the claimed method is not a specific, ordered series of steps, nor is it performed by a particular machine.  None of the hardware offer a meaningful limitation beyond generally linking the performance of the steps to a particular technological environment, that is, implementation via computers.  Viewed as a whole, these additional claim elements do not provide meaningful limitation to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea of itself (STEP 2B: NO).  Therefore, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 26-28, 30, 32-38, 40, and 42-50 are rejected under 35 U.S.C. 103 as being unpatentable over Weiland et al. (US 2013/0131985, hereinafter referred to as Weiland) in view of Baudino et al. (US 2008/0055194, hereinafter referred to as Baudino).

Regarding claims 26, 36, and 46, Weiland teaches an apparatus (claim 26), a non-transitory machine-readable medium comprising computer readable instructions that, when executed, cause at least one processor (claim 36), and a method (claim 46), comprising: 
collecting, by a sensor array, sensory data corresponding to (a) a user and (b) an environment of the user (Weiland, Fig. 1, Data Acquisition Module 103; Fig. 5, Image Sensor Array 505; para. 54, "A wearable stereo camera system:  The input data for the SLAM [Simultaneous Localization and Mapping] system are provided by a pair of calibrated cameras that perform triangulation to estimate scene depth.  The cameras should be fixed rigidly with respect to each other, as any accidental displacement can have a negative impact on the quality of 3D reconstruction. At the same time, the head-mounted system must be light weight and unobtrusive, for example by mounting small cameras on a pair of eyeglasses.  In one embodiment, one may employ small CCD cameras and house them in a plastic casing that can be clipped on to the rim of a pair of spectacles. Wide field-of-view, wide dynamic range cameras ;
generating an awareness map based on sensory data collected during a training mode (Weiland, para. 43 and 72 provides an example of generating an awareness map based on sensory data collected during a training mode, para. 43, “If the user has been to the store before, the system may have been ‘trained’ for the store layout.” Para. 72 "The controller algorithm may synthesize user input and the ‘gist’ of the scene to select and optimize the algorithms for the task. For example, if the user indicates that he is looking for a Coke™ can, the controller algorithm will prioritize the saliency-based object detection algorithm and bias the algorithm for a red object. This replaces the need to observe every object in the immediate environment to look for the one representing a soda can. On the other hand, if the gist of the ;
identifying, by executing instructions with at least one processor, an object in the environment surrounding the user based on the sensory data (Weiland, Fig. 1, Wearable Processor 101; Fig. 8, Obstacle Detection 805, Space? 808, Path Planning 807, Proximity Alert 809; para. 38, "The camera/glasses transmit images or a video stream to the wearable processor which may be implemented as a smart-phone, purpose-built processing system, or as a some other portable and wearable processing system, such as a Personal Data Assistant, or PDA. The processor operating mode can be determined both by user control using the user input 104 (for example, via tactilely coded key pad or voice command system via a microphone). In one embodiment, the system may provide automatic environment detection (outside vs. inside, mobile vs. stationary--based on outputs from the scene gist and SLAM algorithms), with the user being able to override any automatic decisions."  para. 52, "However, the user might need to be alerted if other people or moving objects are projected to intersect or collide with the user motion vector.  To this end, a multi-object tracking algorithm preferably is integrated into the system, possibly leveraging the biologically-inspired algorithms described below."  para, 76, “For example, if the user is walking on a sidewalk, the system would be silent (except for maybe an occasional tone to indicate that it is operating), except if… an obstacle is approaching.”);
determining, by executing instructions with at least one processor, a priority of the object based on the awareness map and the range of peripheral vision corresponding to the user (Weiland, para. 38, "The processor 101 will detect important objects (based on saliency and top-down priors from gist)"); and
generating, by executing instructions with at least one processor, a notification based on the priority of the object (Weiland, Fig. 1, User Feedback Device 105; para. 38, .
Weiland does not explicitly teach determining a range of peripheral vision corresponding to the user.
However, in an analogous art, Baudino teaches determining, by executing instructions with at least one processor, a range of peripheral vision corresponding to the user (Baudino, para. 26, “To make a good decision the system can determine the limits of peripheral vision where the user and device configuration can contribute to calculating the peripheral vision parameters… The factors can include what the peripheral vision parameters are, what the user is currently looking at, what the main activity (and the area of the main activity) are on the user's vision field and where are the user hands and eyes at any given moment.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention for Weiland to include the peripheral vision range determination of Baudino because Weiland’s system is “context sensitive so that the commands and modes will be active based on the context of the user” (Weiland, para. 72) and the peripheral vision range of the user is an element of the context of the user that aids in Weiland’s provision of enhanced environmental awareness for the user.  

Regarding claims 27, 37, and 47, Weiland teaches the apparatus of claim 26, the non-transitory computer readable medium of claim 36, and the method of claim 46, wherein the priority of the object is further based on a characteristic of the object, the characteristic of the object including at least one of a type of the object, a velocity of the object, a size of the object, or a direction of movement of the object (Weiland, para. 52, "However, the user might need to be alerted if other people or moving objects are projected to intersect or collide with the user motion vector.  To this end, a multi-object tracking algorithm preferably is integrated into the system, possibly leveraging the biologically-inspired algorithms described below."  Projecting if other people or moving objects are going to intersect or collide with the user motion vector inherently includes determining a velocity, which includes direction of movement, of an oncoming object.).

Regarding claims 28 and 38, Weiland teaches the apparatus of claim 27 and the non-transitory computer readable medium of claim 37, wherein the processor is to determine a type of notification based on the characteristic of the object (Weiland, para. 74, “The interface 105 may be a tactile and/or aural interface. The tactile interface does not necessarily attempt to provide specific information on the type of object, only indicate its location.” para. 77, “Tactile/Aural Combination-In one embodiment, the system uses both aural and tactile feedback. Tactile feedback could be used for simple commands (‘Move to the left’) while aural feedback could present more complex feedback (‘You are at the corner of Main Street and First Avenue; which direction do you want to go?’ or ‘The Coke™ can is to your left’).”).

Regarding claims 30 and 40, Weiland teaches the apparatus of claim 26 and the non-transitory computer readable medium of claim 36, wherein the sensor array includes at least one of a visual sensor or an audio sensor (Weiland, Fig. 1, Data Acquisition Module 103; Fig. 5, Image Sensor Array 505; para. 54, "A wearable stereo camera system:  The input data for the SLAM [Simultaneous Localization and Mapping] system are provided by a pair of 

Regarding claims 32, 42, and 48, Weiland teaches the apparatus of claim 26, the non-transitory computer readable medium of claim 36, and the method of claim 36, including performing selective audio amplification to augment an auditory signal corresponding to the user environment based on the priority of the object (Weiland, para. 76, "Aural Interface - Rather than continuous sound, as has been used by other electronic visual aids and shown to be distracting to users, a preferable aural interface will likely be akin to GPS, providing information only as needed or when requested. For example, if the user is walking on a sidewalk, the system would be silent (except for maybe an occasional tone to indicate that it is operating), except if the user starts to veer off-course, an obstacle is approaching, or an intersection is near that requires the user to make a decision.").

Regarding claims 33 and 43, Weiland teaches the apparatus of claim 26 and the non-transitory computer readable medium of claim 36 wherein the processor is to track the object based on the sensory data received from the sensor array to determine whether the object is stationary or mobile (Weiland, para. 38, "In one embodiment, the system may provide automatic environment detection (outside vs. inside, mobile vs. stationary--based on outputs from the scene gist and SLAM algorithms)..."  para. 52, "However, the user might need to be alerted if other people or moving objects are projected to intersect or collide with the user motion vector.  To this end, a multi-object tracking algorithm preferably is integrated into the system, possibly leveraging the biologically-inspired algorithms described below.").

Regarding claims 34, 44, and 49, Weiland teaches the apparatus of claim 26, the non-transitory computer readable medium of claim 36, and the method of claim 46, including generating the notification based on a determination by the processor that the object is outside the range of peripheral vision of the user ((Weiland, para. 15, “Ludt and colleagues developed the Distance Vision Recognition Assessment (DVRA), which determines the distance at which the traveler can visually detect drop-offs, surface obstacles, and head-height obstacles. Combining PPWS and DVRA would assess the individual's travel speed and .

Regarding claims 35, 45, and 50, Weiland teaches the apparatus of claim 26, the non-transitory computer readable medium of claim 36, and the method of claim 46.
Weiland does not explicitly teach determining the range of peripheral vision corresponding to the user while the user is performing an activity and stores the range of peripheral vision associated with the activity in memory.
However, in an analogous art, Baudino teaches determining the range of peripheral vision corresponding to the user while the user is performing an activity and stores the range of peripheral vision associated with the activity in memory (Baudino, para. 26, “To make a good decision the system can determine the limits of peripheral vision where the user and device configuration can contribute to calculating the peripheral vision parameters… The factors can include what the peripheral vision parameters are, what the user is currently looking at, what the main activity (and the area of the main activity) are on the user's vision field and where are the user hands and eyes at any given moment.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention for Weiland to include the peripheral vision range determination of Baudino because Weiland’s system is “context sensitive so that the commands and modes will be active based on the context of the user” (Weiland, para. 72) and the .  

Claims 29, 31, 39, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Weiland et al. (US 2013/0131985, hereinafter referred to as Weiland) in view of Baudino et al. (US 2008/0055194, hereinafter referred to as Baudino) as applied to claims 26, 30, 36, and 40 above, further in view of Ellis (US 5,973,618).  

Regarding claims 29 and 39, Weiland teaches the apparatus of claim 28 and the non-transitory computer readable medium of claim 38, wherein the type of notification includes an auditory signal (Weiland, pg. 7, para. 76, “Aural Interface-Rather than continuous sound, as has been used by other electronic visual aids and shown to be distracting to users, a preferable aural interface will likely be akin to GPS, providing information only as needed or when requested. For example, if the user is walking on a sidewalk, the system would be silent (except for maybe an occasional tone to indicate that it is operating), except if the user starts to veer off-course, an obstacle is approaching, or an intersection is near that requires the user to make a decision. The aural feedback could be in the form of an artificial voice, tuned to user preference. An off-the-shelf Bluetooth earpiece would provide an acceptable hardware platform.” pg. 7, para. 77, “Tactile/Aural Combination-In one embodiment, the system uses both aural and tactile feedback. Tactile feedback could be used for simple commands (‘Move to the left’) while aural feedback could present more complex feedback (‘You are at the comer of Main Street and First Avenue; which direction do you want to go?’ or ‘The Coke™ can is to your left.’).”).
While Weiland discusses other prior art that provide non-speech auditory signals (Weiland, pg. 8-9, para. 17-22), Weiland does not explicitly disclose that the auditory signal in Weiland’s apparatus and method is non-speech.
auditory signal is non-speech (Ellis, Col. 8, lines 55-58, "The alert indication can include warning sounds or voices, warning lights, images, instructions, messages, displays or any other form of warning.").
It would have been obvious to a person having ordinary skill in the art before the claimed invention was effectively filed to include the non-speech alert indication of Ellis in the auditory signal of Weiland for the auditory signal in Weiland to be non-speech because Ellis identifies various forms of auditory signals as equivalents (see above).  The selection of any of these known equivalents to provide an auditory signal to convey perceptual data would be within the level of ordinary skill in the art.  Therefore, it would be a simple substitution of one known element for another to obtain predictable results.   Furthermore, the notification generating step would be performed the same regardless of the form of auditory signal.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 UPSQ2d 1031 (Fed. Cir. 1994).  Therefore, it would have also been obvious to a person of ordinary skill in the art because the form of auditory signal does not have an effect on the function being performed.

Regarding claims 31 and 41, Weiland teaches the apparatus of claim 30 and the non-transitory computer readable medium of claim 40.
Weiland does not explicitly disclose wherein the sensor array further includes at least one of a myoelectric sensor, an environment sensor, the environment sensor to sense light(s), or a biometric sensor.
However, in an analogous art, Andes explicitly teaches wherein the sensor array further includes at least one of a myoelectric sensor, an environment sensor, the environment sensor to sense light(s), or a biometric sensor (Ellis, Col. 11, lines 40-45, “Sensor technologies for use in automated traffic control, collision avoidance, safety, and 
It would have been obvious to a person having ordinary skill in the art before the claimed invention was effectively filed to include the laser radar of Ellis in the sensor array of Weiland because Ellis teaches that “[s]ensors warn against impending collisions.”  (Ellis, Col. 11, line 66).  Thus, this would further allow the system of Weiland to “provide enhanced environmental awareness for the user” (Weiland, para. 66) and “provide information to the user about nearby objects of interest, potentially dangerous obstacles, their location, and potential paths to their destination.” (Weiland, Abstract).  Therefore, it would be combining prior art elements according to known methods to yield predictable results. 

Response to Arguments
Applicant’s arguments, filed 20 December 2021, with respect to the objections to the specification have been fully considered.  The amendments to the specification obviate these objections.  Therefore, these objections have been withdrawn.  However, new objections have been identified.  Applicant is reminded that the lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Applicant's arguments filed 20 December 2021 have been fully considered but they are not persuasive. 

Regarding Applicant’s arguments against the rejection of claims 30, 31, 40, and 41 under 35 USC 112(b), Applicant asserts that the sensor array that collects the sensory data is not limited to sensory data for identification of the object.

Applicant then provides several examples of sensors in the specification with providing their functionalities in results-based language without any actual disclosure of the functionalities themselves.  Furthermore, Applicant links certain sensors to functionalities that are not actually disclosed.  For example, Applicant asserts that the biometric sensor may be utilized to determine whether the approaching person is a stranger or known to the user with respect to the citation from para. 33 of specification of notifying the “user of a stranger approaching the user in a straight line, while ignoring users that are walking past”.  However, para. 33 is silent regarding the user of a biometric sensor and the actual citation from para. 33 is “[i]n another example, the user may be sunbathing on the beach, with ocean waves drowning out the sounds of people playing nearby.  In such an instance, enhancement mechanism 110 may be trained to only notify the user of a stranger approaching the user in a straight line, while ignoring users that are walking past.”  This citation from para. 33 is not concerned with determining a stranger from a known person, but rather the trajectory of a person -- approaching the user in a straight line vs. walking past the user.

Regarding Applicant’s arguments against the rejections of the claims under 35 USC 112(a), Applicant asserts that para. 5, 13, 14, 17, 18, 20, 21, 23, 25, 28, 33-36, and 71 provide support for the limitations at issue.
Examiner respectfully disagrees.  None of the citations recited provide more than, at best, merely reciting the functionalities in results-based language without providing the steps, calculations, or algorithms necessary to perform the claim functionalities.  For instance, the 

Regarding Applicant’s arguments against the rejections of the claims under 35 USC 101, Applicant asserts that claim 26 is directed to components of an apparatus includ[ing] a sensor array and a processor, and as such, should not be treated as reciting an abstract idea under Step 2A.
Examiner respectfully disagrees.  The identification that claim 26 is to an apparatus was determined in Step 1, not Step 2A.  As identified in the rejection above, under Step 2A, Prong 1, claim 26 is found to recite a judicial exception.
Applicant then asserts that even if claim 26 recites an abstract idea, claim 26 satisfies Step 2A, Prong 2, because it is directed to a practical application.  Here, Applicant asserts that a processor uses sensor data collected by a sensor array.

With respect to Step 2B, Applicant asserts that the combination of elements in claim 26 adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field.  Here, Applicant recites a portion of BASCOM and then asserts that claim 26 contains a unique, ordered combination of elements that set forth unique interactions between a sensor array and a processor.
Examiner respectfully disagrees.  Claim 26 merely provides for a sensor array to perform its conventional data gathering activities with a processor to perform its conventional processing 
Applicant follows with asserting that claim 36 is patent eligible because it sets forth computer readable instructions that cause the processor in conjunction with the sensor array to perform the same steps as claim 26, with claim 46 providing the method that is the same steps as those performed in claim 26.  
Examiner respectfully disagrees.  Claims 36 and 46 were assessed with claim 26 in the rejection above to be equally patent ineligible.
Applicant also asserts that the dependent claims are patent eligible due to their dependencies.
Examiner respectfully disagrees.  Applicant is directed the rejection above which identifies that none of the claims patent eligible.

Regarding Applicant’s arguments against the rejections of the claims under 35 USC 103, Applicant asserts that the cited prior art does not teach the newly amended claim limitations.
Examiner respectfully disagrees.  Applicant is directed to the rejections above, which have been updated to address the amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LANE whose telephone number is (303)297-4311. The examiner can normally be reached Monday - Friday 8:00 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.E.L/            Examiner, Art Unit 3715  

/JAMES B HULL/            Primary Examiner, Art Unit 3715                                                                                                                                                                                                                                                                                                                                                                                      


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 McVea D.A., Pearson K.G. (2009) Object Avoidance During Locomotion. In: Sternad D. (eds) Progress in Motor Control. Advances in Experimental Medicine and Biology, vol 629. Springer, Boston, MA